Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 14, 2018                                                                                         Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  157925 & (57)(58)                                                                                        David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  CITIZENS PROTECTING MICHIGAN’S                                                                                       Justices
  CONSTITUTION, JOSEPH SPYKE, and
  JEANNE DAUNT,
            Plaintiffs-Appellants,
  v                                                                   SC: 157925
                                                                      COA: 343517
  SECRETARY OF STATE and
  BOARD OF STATE CANVASSERS,
           Defendants/Cross-Defendants-
           Appellees,
  and
  VOTERS NOT POLITICIANS BALLOT
  COMMITTEE, d/b/a VOTERS NOT
  POLITICIANS; COUNT MI VOTE, d/b/a
  VOTERS NOT POLITICIANS; KATHRYN A.
  FAHEY; WILLIAM R. BOBIER;
  and DAVIA C. DOWNEY;
             Intervening Defendants/Cross-
             Plaintiffs-Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The motion to stay the effect of the Court of Appeals judgment and order is considered,
  and it is DENIED. The application for leave to appeal the June 7, 2018 judgment and
  order of the Court of Appeals remains pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 14, 2018
         s0613
                                                                                Clerk